Order reversed on the law, -without costs, and motion for an order adjudging that the petition filed -with the village clerk of the village of Mamaroneck is invalid, illegal and insufficient, denied. We are of opinion that the petition complies in all substantial particulars with section 139-a of the Village Lawf  and is, therefore, valid in requiring a submission of the resolution to a referendum in accordance with the requirements of the statute. Section 139-b of the Village Lawj:  contemplates that the proposition for the submission of the referendum be prepared by the village clerk with the advice of the village attorney. Lazansky, P. J., Kapper, Hagarty, Tompkins and Davis, JJ., concur.